ICJ_163_ImmunitiesCriminalProceedings_GNQ_FRA_2017-04-05_ORD_01_NA_00_EN.txt.          COUR INTERNATIONALE DE JUSTICE


            RECUEIL DES ARRÊTS,
     AVIS CONSULTATIFS ET ORDONNANCES


  IMMUNITÉS ET PROCÉDURES PÉNALES
       (GUINÉE ÉQUATORIALE c. FRANCE)


         ORDONNANCE DU 5 AVRIL 2017




                2017
         INTERNATIONAL COURT OF JUSTICE


          REPORTS OF JUDGMENTS,
       ADVISORY OPINIONS AND ORDERS


IMMUNITIES AND CRIMINAL PROCEEDINGS
       (EQUATORIAL GUINEA v. FRANCE)


            ORDER OF 5 APRIL 2017

                                           Mode officiel de citation :
                         Immunités et procédures pénales (Guinée équatoriale c. France),
                            ordonnance du 5 avril 2017, C.I.J. Recueil 2017, p. 101




                                                Official citation :
                       Immunities and Criminal Proceedings (Equatorial Guinea v. France),
                               Order of 5 April 2017, I.C.J. Reports 2017, p. 101




                                                                                1119
                                                                 No de vente:
                   ISSN 0074-4441                                Sales number
                   ISBN 978-92-1-157317-6




3 CIJ1119.indb 2                                                                            9/03/18 12:13

                                5 AVRIL 2017

                               ORDONNANCE




  IMMUNITÉS ET PROCÉDURES PÉNALES
   (GUINÉE ÉQUATORIALE c. FRANCE)




IMMUNITIES AND CRIMINAL PROCEEDINGS
   (EQUATORIAL GUINEA v. FRANCE)




                               5 APRIL 2017

                                    ORDER

                                                                      101




              INTERNATIONAL COURT OF JUSTICE

                              YEAR 2017
                                                                                2017
                                                                               5 April
                              5 April 2017                                   General List
                                                                              No. 163

IMMUNITIES AND CRIMINAL PROCEEDINGS
               (EQUATORIAL GUINEA v. FRANCE)



                                ORDER


Present: Vice-President Yusuf, Acting President; President Abraham;
         Judges Owada, Tomka, Bennouna, Cançado Trindade,
         Greenwood, Xue, Donoghue, Gaja, Sebutinde, Bhandari,
         Robinson, Crawford, Gevorgian; Registrar Couvreur.



  The International Court of Justice,
   Composed as above,
   After deliberation,
   Having regard to Article 48 of the Statute of the Court and to Art-
icle 79, paragraphs 1 and 5, of the Rules of Court,
   Having regard to the Order of 1 July 2016, whereby the Court ﬁxed
3 January 2017 and 3 July 2017 as the respective time-limits for the
ﬁling of a Memorial by the Republic of Equatorial Guinea and a
Counter-Memorial by the French Republic,
   Having regard to the Memorial of Equatorial Guinea ﬁled within the
time-limit thus ﬁxed;
   Whereas, on 31 March 2017, France raised certain preliminary objec-
tions to the jurisdiction of the Court;
   Whereas, consequently, under the provisions of Article 79, paragraph 5,
of the Rules of Court, the proceedings on the merits are suspended and a
time-limit must be ﬁxed within which the other Party may present a writ-
ten statement of its observations and submissions on the preliminary
objections;

                                                                        4

        immunities and criminal proceedings (order 5 IV 17)           102

   Taking account of Practice Direction V, according to which the time-
limit for the presentation of such a written statement shall generally
not exceed four months from the date of the ﬁling of preliminary objec-
tions,
  Fixes 31 July 2017 as the time-limit within which the Republic of Equa-
torial Guinea may present a written statement of its observations and
submissions on the preliminary objections raised by the French Republic;
and
  Reserves the subsequent procedure for further decision.

  Done in French and in English, the French text being authoritative, at
the Peace Palace, The Hague, this ﬁfth day of April, two thousand and
seventeen, in three copies, one of which will be placed in the archives of
the Court and the others transmitted to the Government of the Republic
of Equatorial Guinea and the Government of the French Republic,
respectively.

                                  (Signed) Abdulqawi Ahmed Yusuf,
                                               Vice-President.
                                     (Signed) Philippe Couvreur,
                                                    Registrar.




                                                                        5

